Per Curiam: The appeal was prayed during the term at which the judgment appealed from was rendered, and that was in good time. Balance v. Frisby, 1 Scam. 595; McMillen v. Bethold, decided at this term, ante p. 34. The second ground for the motion is also untenable. This court, does not know, judicially, that the railroad company has a seal, other than a scrawl, such as appears in this record, and which purports to be a seal. Moreover, this is a copy of the original bond, and the clerk could not make a fac simile of a corporate seal or device which might have been, and, for ought that appears, was, attached to the original bond. We will presume, until the contrary is alleged, that there was before the Circuit Court satisfactory evidence that the attorney had sufficient authority to execute the bond in behalf of the company. There is no force in the objection that the clerk approved the bond upon its being filed. The court had determined the penalty in which the bond should be given, within what time it should be filed, and named the security; these requirements being complied with, the bond required no further approval. The fact that the clerk, in approving the bond, did that which was unnecessary, and which he had no authority to do, surely cannot vitiate the instrument. The motion to dismiss the appeal will be denied. Motion denied.